Order entered September 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00073-CV

                IN THE ESTATE OF IRA E. TOBOLOWSKY, DECEASED

                            On Appeal from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-17620

                                            ORDER
       Before the Court is the Estate of Ira E. Tobolowsky’s September 24, 2019 unopposed

motion for extension of time to file its opening brief as to Dallas County and its appellee brief as

to the City of Dallas. We GRANT the motion and ORDER the Estate’s opening brief as to

Dallas County and its brief in response to the City of Dallas’s brief be filed no later than October

28, 2019. We caution that further extension requests will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE